PER CURIAM.
Reversed and remanded for an evidentia-ry hearing. At the commencement of trial, the court struck the affirmative defenses of the appellants and summarily entered judgment for the appellee. While we find no error by the trial court in striking the affirmative defenses of the appellants, we do find error in the trial court’s failing to conduct a trial on the appellee’s claim and the appellants’ responsive pleading denying that appellee was entitled to injunctive relief under the association restrictions in question.
The court erred in concluding at the start of trial that the appellee had proven its case by virtue of the pretrial statements filed. The appellants are entitled to a trial to determine whether, under the circumstances of this particular case, the appellee is entitled to relief.
ANSTEAD and WARNER, JJ., and ' OWEN, WILLIAM C., Jr., Senior Judge, concur.